Citation Nr: 1723834	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-06 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation for benefits under the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability, including infection, after a right total hip arthroplasty.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1977 to April 1981 and from October 1981 to January 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The Veteran indicated in a March 2013 VA Form 9 that he wished to testify at a Travel Board hearing and in an April 2013 VA Form 9 that he wished to testify at a videoconference hearing.  Although a November 2015 letter shows that he was scheduled for a videoconference hearing, in a December 2015 correspondence, the representative notified VA that the Veteran wanted to cancel the hearing.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

In December 2015 and August 2016, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The evidence of record does not show that the Enterobacter aerogenes infections which occurred following an August 2008 right total hip arthroplasty resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical or surgical care in connection with the August 2008 right total hip arthroplasty, or was the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability, including infection, after a right total hip arthroplasty, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Following a May 2015 VA examination and opinion, and in compliance with the December 2015 and August 2016 Board remands, an addendum opinion was obtained in February 2016 and an opinion from a different examiner was obtained in August 2016.  Pertinent treatment records have been associated with the claims file, to include those relating to the August 2008 right hip arthroscopy and informed consent documents.

Legal Principles and Analysis

Under 38 U.S.C.A. § 1151(a) (West 2014), compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2016).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2016).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2016).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases the Veteran's representative's, informed consent.  See 38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The record reflects that the Veteran underwent a right total hip arthroplasty on August 7, 2008, at Augusta VA Medical Center.  Later that month, it was indicated that he had issues postoperatively with continued wound drainage and underwent a right hip surgical wound washout for hematoma on August 15, 2008.  Thereafter, he was discharged for rehabilitation but returned to the clinic later that month with continued right hip wound drainage, undergoing a second incision and drainage procedure with cultures on August 28, 2008.  Cultures were positive for an Enterobacter species type bacteria, Enterobacter aerogenes, and an infectious disease consult was obtained.  The Veteran was placed on intravenous then oral antibiotics and received 48 hours of wound vacuum assisted closure therapy from September 4 to September 5, 2008, before being discharged on September 7, 2008.

The Veteran contends that the recovery room that he stayed in following the right hip arthroplasty was not well cleaned and that multiple patients and staff entered his room and used the toileting facilities during his stay.  He claims that the primary orthopedic surgeon told him that the infection was caused by fecal contamination and that he did not disturb the bandages or surgery site.

In a May 2015 VA medical opinion, following a review of the claims file and examination of the Veteran, a VA physician opined that although the Veteran was inconvenienced and suffered financial and mental distress from his prolonged recovery phase, there did not appear to be any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination to cause any additional disability.  The examiner noted that he could not comment on the Veteran's statements regarding cleanliness of the facility or the sharing of the toileting facilities by staff and other patients but that the record did not show that the surgeon, nor anyone else on the care team, noted "fecal contamination."  He further observed that Enterobacter aerogenes is one of the leading causes of surgical site infections worldwide and is not limited in distribution to the intestine as noted in the literature, and that despite attempts in the last ten years to reduce infections, surgical site infections remain a vexing problem leading to readmission and extended stays.  The examiner added that in this case, the infection had been noted by the second post-op day and treatment began expeditiously.

In December 2015, the Board remanded the appeal for an addendum opinion and in February 2016, the same May 2015 VA examiner again noted that review of the medical notes during and surrounding the hospitalization in 2008 showed no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination to cause any additional disability.  He observed that there was no mention of breach of technique either in surgery or in the perioperative care.  The examiner reiterated that the medical literature over the past 10 to 15 years is replete with studies initiated in response to Medicare mandates in attempts to reduce post-operative infections but that none of the studies have been able to show significant reduction in spite of the best efforts of the various institutions.  In sum, there was no evidence in the treatment records that the staff did anything but comply with the best available recommendations.  The examiner also observed that it appeared that the right hip was "at least as functional, perhaps even improved, compared to the condition prior to the surgery."

In August 2016, the Board again remanded the appeal and in August 2016, another VA opinion was obtained from a different VA physician.  Following a review of the claims file, the physician noted that:

[The Veteran] underwent a right total hip arthroplasty [in August 2008].  On the second post-op day he was noted to have a wound infection.  He subsequently underwent 2 more surgeries.  The first was to evacuate a hematoma and the second for drainage of infected wound.  Enterobacter Aerogenes was identified and appropriate antibiotics were started.  An Infectious disease consult was obtained and he was placed on antibiotics for 6 months.  At this point he can walk on the hip...Unfortunately these infections occur despite our best efforts to prevent them.  It is hard to know where the organism came from.  This soon after surgery it very well could have occurred in the operating room at the time of surgery.  The post op wound hematoma could have been contaminated with a hematogenous spread from another part of his body.  At any rate the infection was identified and treated appropriately.  I agree with the remarks of the [May 2015 examiner].  This is a known complication of surgery.  I think the patient got good care.  There was no lapse in judgment or inappropriate treatment by the hospital staff or doctors.

Having reviewed the claims file in light of the foregoing regulations and evidence, the Board finds that the evidence is against the claim.  The record shows that following the August 2008 right hip arthroscopy, there was infection which was treated with two surgical procedures and antibiotics.  The infection subsequently resolved and did not affect the Veteran's right hip which examiners have indicated improved following arthroscopy.  To the extent the infection can be considered an additional disability, there is no indication that it was caused by carelessness, negligence, lack of proper skill, error in judgment, or any other similar instance of fault on the part of VA providing hospital care or surgical treatment to the Veteran.

In this regard, the Board finds the VA opinions to be highly probative as to this question.  As shown above, the August 2016 VA examiner found that the treatment provided by VA was "good," that there was no indication of a lapse in judgment or inappropriate treatment by hospital staff or doctors and that such infections persist despite specific efforts to prevent them.  While not expressed in the exact language of the applicable VA regulations, it is clear that the examiner does not consider the right hip arthroscopy procedure to have been conducted in a careless or negligent manner or that the medical professionals conducting the arthroscopy lacked the skills necessary to complete such a procedure or that an error in judgment was made during the course of the procedure.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The examiner further indicated that such infections can occur even where reasonable care and adequate precautions are taken.  As this opinion is consistent with the evidence of record and was provided by a physician following a thorough review of the claims file, consideration of the Veteran's specific contentions, reported history and symptoms, the Board affords it significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The May 2015 and February 2016 opinions also indicated that there did not appear to be any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination to cause any additional disability.  
As these opinions were rendered following a review of the records and with consideration of the Veteran's specific contentions, they add additional weight to the August 2016 examiner's opinion.

While the Veteran is competent to testify as to his experiences and symptoms, the Board does not find the Veteran's statements that he has additional disability as a result of VA treatment due to negligence or lack of proper care to be competent.  Although it is error to categorically reject a lay person as competent to provide a medical opinion, not all such questions are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether an opinion could be rendered based on personal observation are factors in determining whether a non-expert opinion or diagnosis is competent evidence.  In the instant case, the question of whether the Veteran has additional disability as a result of VA treatment due to negligence or lack of proper care is a complex question.  It is dependent upon specialized medical training and an understanding of what kind of behavior constitutes reasonable medical care.  Although the Veteran has suggested that there was unauthorized use of the bathroom in his recovery room by VA personnel that was unhygienic and which led to his infections, such a causal chain of events is neither observable nor simple.  Indeed, as noted by the August 2016 examiner, it is difficult to ascertain the origin of the organism.  Therefore, the Board finds that the Veteran's statements as to whether the Enterobacter aerogenes infections which occurred after the August 2008 right hip arthroscopy constituted an additional disability resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA not competent evidence.

Finally, all examiners indicated that Enterobacter aerogenes infections were reasonably foreseeable consequences of surgery.  In this regard, the August 4, 2008 informed consent form shows that the risks of surgery were discussed with the Veteran to include but not limited to "Infection risk of 1% which would require IV antibiotics and possible implant removal and/or surgical washout of the joint."  The record shows that Veteran understood such risk and wished to proceed with the surgery.

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation for benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability, including infection, after a right total hip arthroplasty is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


